Citation Nr: 1550838	
Decision Date: 12/03/15    Archive Date: 12/10/15

DOCKET NO.  14-00 750	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for chronic muscular back strain.

2.  Entitlement to a total rating based on individual employability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney at Law


ATTORNEY FOR THE BOARD

L. Barstow, Counsel



INTRODUCTION

The Veteran had active military service from June 1947 to June 1949.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision of the VA Regional Office (RO) in St. Petersburg, Florida.

A Board decision in November 2014 denied service connection for left lower extremity radiculopathy and a rating in excess of 10 percent for chronic muscular back strain.  The Veteran thereafter appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court) only as to the increased rating issue; he did not appeal the service connection denial.  In an Order dated in June 2015, the Court granted a Joint Motion for Partial Remand (JMPR) by the Veteran and VA General Counsel, which was incorporated by reference, to vacate the Board's decision as to that issue and remand the case for readjudication in accordance with the JMR.  

The Board also remanded the issues of service connection for a right knee disorder and right lower extremity radiculopathy to obtain additional treatment records and an addendum medical opinion.  Review of the record indicates that the RO is still completing the requested development and that those issues have not been recertified back to the Board for disposition.  Consequently, those issues will be addressed in a later decision.

In October 2015, the Veteran submitted a claim for entitlement to a TDIU as well as evidencing indicating that his service-connected back disability may render him unemployable.  Therefore, in accordance with Rice v. Shinseki, 22 Vet. App. 447 (2009), the Board concludes that the issue of entitlement to a TDIU is properly before it.  

Statements by the Veteran, most recently in June 2015, show that he desires a hearing to dispute an overpayment issue.  Therefore, the issue of waiver of an overpayment has been raised by the record, but has not been adjudicated by the Debt Management Center (DMC).  Therefore, the Board does not have jurisdiction over it, and it is referred to the Agency of Original Jurisdiction (AOJ) for transference to the DMC for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

Regrettably, a remand is necessary.  The Veteran was last afforded a VA examination in September 2010 and additional evidence received since then, including a private September 2015 medical opinion, indicates that the Veteran's back disability may have worsened.  Therefore, a remand is necessary to afford the Veteran a new examination.  As the issue of entitlement to a TDIU is intertwined with the increased rating issue, it must also be remanded.

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Send the Veteran a notice that addresses the requirements for a claim of entitlement to a TDIU.  This notice must also inform the Veteran of which information and evidence, if any, that he is to provide to VA and which information and evidence, if any, that VA will attempt to obtain on his behalf.

2.  Accord the Veteran an appropriate VA examination to determine the current level of severity of his service-connected lumbar spine disability.  His claims file, including a copy of this remand, must be made available to the examiner for review in connection with the examination.  All indicated tests should be conducted, and the reports of any such studies should be incorporated into the examination report to be associated with the claims file.  The examiner should:

i) Provide the range of flexion of the Veteran's thoracolumbar spine and comment on the degree of functional losses such as pain, weakness, excess fatigability, incoordination, and flare-ups.  All functional losses should be equated to additional loss of motion (beyond that shown clinically).  

ii) Discuss any associated ankylosis (favorable or unfavorable) of the Veteran's thoracolumbar spine, any unfavorable ankylosis of his entire spine, as well as the frequency (in the past 12 months) of any incapacitating episodes.  See 38 C.F.R. § 4.71a, Note 1 following Diagnostic Code 5243 [an incapacitating episode is defined as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician].  

iii) Discuss any adverse neurological abnormalities that are the result of the Veteran's service-connected chronic muscular back strain.  The examiner should identify any nerve(s) affected and determine if that symptomatology is best characterized as "slight," "moderate," "moderately severe," or "severe."

iv) The examiner should also discuss the impact of this disability on the Veteran's ability to gain and retain substantially gainful employment.

A complete rationale should be given for all opinions and conclusions expressed.  If the examiner must resort to speculation to render the requested opinions, he/she must state what reasons, with specificity, that this question is outside the scope of a medical professional conversant in VA practices.

3.  Arrange for any other necessary development indicated with respect to the Veteran's claim for a TDIU.

4.  Ensure that the examination report complies with (answer the questions posed in) this Remand.  If any report is insufficient, it should be returned to the examiner for corrective action, as appropriate.

5.  Then, readjudicate the issues remaining on appeal.  If any benefit remains denied, the Veteran and his representative should be provided a supplemental statement of the case and given an appropriate opportunity to respond.  The case should then be returned to the Board for further consideration.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MILO H. HAWLEY 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).





